Martin Ch. J.:
This cause had been tried by jury, all questions as to the admissibility of evidence decided, and exceptions taken, and a verdict for defendant rendered by consent of parties, subject to the opinion of this Court upon the questions raised on the trial, with a stipulation that a judgment is to be entered in the cause, according to the decision of this Court on said questions. And in case said questions are decided in favor of the plaintiff, said verdict to be set aside, and judgment rendered for such sum as this Court may direct, in favor of said plaintiff; otherwise, said cause to be disposed of as this Court shall direct.
This is not a case made under See. 3421 of Compiled Laws (p. 995), from which alone this Court acquires jurisdiction. When a trial is entered upon at the Circuit, it must be •completed there, and judgment rendered, except in case of questions reserved; and such questions must be distinctly propounded. We will not re-try a cause, to find out the •questions reserved.

Gase dismissed.